MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                             Apr 25 2016, 6:11 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                        CLERK
                                                                             Indiana Supreme Court
court except for the purpose of establishing                                    Court of Appeals
                                                                                  and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ryan W. Tanselle                                         Paula M. Sauer
Capper Tulley & Reimondo                                 Danville, Indiana
Brownsburg, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Edward Zaragoza,                                         April 25, 2016
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         32A01-1510-DR-01705
        v.                                               Appeal from the Hendricks
                                                         Superior Court
Shella Zaragoza,                                         The Honorable Karen M. Love,
Appellee-Petitioner                                      Judge
                                                         Trial Court Cause No.
                                                         32D03-1405-DR-0300



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 32A01-1510-DR-01705 | April 25, 2016           Page 1 of 10
                                          Case Summary
[1]   Edward Zaragoza (“Father”) appeals an order denying him parenting time

      visits at his place of incarceration with the two children born of his marriage to

      Shella Zaragoza (“Mother”), K.Z. and M.Z. (“the Children”). We affirm.



                                                    Issues
[2]   Father presents two issues for review:

              I.       Whether his parenting time was improperly restricted or
                       eliminated; and


              II.      Whether the trial court abused its discretion in denying
                       Father’s initial request for appointed counsel, although
                       counsel was subsequently appointed.


                            Facts and Procedural History
[3]   Father was arrested in April of 2010 and charged with Murder and several other

      felonies. He was ultimately convicted as charged, found to be a habitual

      offender, and given a sentence of 120 years.


[4]   On May 14, 2014, Mother filed a petition to dissolve her ten-year marriage to

      Father. On July 22, 2014, the trial court granted the dissolution petition and

      awarded Mother the sole physical and legal custody of the Children. At the

      hearing conducted on that date, the trial court denied Father’s request for court-

      appointed counsel but appointed an attorney to serve as the Children’s

      Guardian ad Litem (“GAL”). Father had requested parenting time to take
      Court of Appeals of Indiana | Memorandum Decision 32A01-1510-DR-01705 | April 25, 2016   Page 2 of 10
      place three times per year at the Wabash Valley Correctional Facility; this

      request was taken under advisement.


[5]   On January 6, 2015, the trial court ordered Mother to provide photographs of

      the Children to Father and permitted Father to send a monthly letter addressed

      to K.Z. (with certain restrictions, including the requirement that Father refrain

      from discussing his criminal case). Upon the recommendation of the GAL,

      Mother was ordered to obtain mental health counseling for K.Z. The trial court

      set a hearing date in 2015 to address the request for parenting time.


[6]   On February 3, 2015, counsel was appointed for Father. Appointed counsel

      pursued an appeal; however, the appeal was dismissed as interlocutory.


[7]   Two additional hearings on the parenting time request were conducted, on May

      5, 2015 and on August 14, 2015, with both parents represented by counsel. On

      September 21, 2015, the trial court issued an order denying Father’s request for

      parenting time. This appeal ensued.



                                 Discussion and Decision
                                      Parenting Time Order
[8]   “In all visitation controversies, courts are required to give foremost

      consideration to the best interests of the child.” Marlow v. Marlow, 702 N.E.2d

      733, 735 (Ind. Ct. App. 1998), trans. denied. We review parenting time decisions

      for an abuse of discretion. Id. A trial court abuses its discretion when its

      decision is clearly against the logic and effect of the facts and circumstances
      Court of Appeals of Indiana | Memorandum Decision 32A01-1510-DR-01705 | April 25, 2016   Page 3 of 10
       before the court or if the court has misinterpreted the law. Sexton v. Sedlak, 946

       N.E.2d 1177, 1183 (Ind. Ct. App. 2011), trans. denied.


[9]    Restriction of parenting time is governed by Indiana Code Section 31-17-4-1(a),

       which provides:

               A parent not granted custody of the child is entitled to reasonable
               parenting time rights unless the court finds, after a hearing, that
               parenting time by the noncustodial parent might endanger the
               child’s physical health or significantly impair the child’s
               emotional development.


[10]   Even though the statute uses the word “might,” this Court has previously

       interpreted the language to mean that a court may not restrict parenting time

       unless that parenting time “would” endanger the child’s physical health or

       emotional development. D.B. v. M.B.V., 913 N.E.2d 1271, 1274 (Ind. Ct. App.

       2009). A party who seeks to restrict a parent’s visitation rights bears the burden

       of presenting evidence justifying such a restriction. Id. The burden of proof is

       by a preponderance of the evidence. In re Paternity of W.C., 952 N.E.2d 810,

       816 (Ind. Ct. App. 2011).


[11]   Here, the trial court’s order contained the requisite statutory finding of

       endangerment, together with a significant number of findings of fact entered sua

       sponte. Such supporting findings are considered “special findings” under




       Court of Appeals of Indiana | Memorandum Decision 32A01-1510-DR-01705 | April 25, 2016   Page 4 of 10
       Indiana Trial Rule 52(A)(3).1 Cannon v. Cannon, 758 N.E.2d 524, 526 (Ind.

       2001). We will not set aside such findings unless clearly erroneous, and we give

       due regard to the opportunity of the trial court to judge the credibility of the

       witnesses. Id.


[12]   At the hearings, the GAL advised the trial court that K.Z. was “very adamant”

       that he not see his father. (Tr. A., pg. 48.) K.Z.’s therapist had recommended

       no parenting time; the GAL stated that she would defer to that

       recommendation. Mother testified that K.Z. had accessed a computer and

       discovered the nature of his father’s crimes; he had been traumatized by a pre-

       incarceration incident where Father threatened Mother with a knife and K.Z.

       tried to intervene; K.Z.’s grades had plummeted when parenting time was

       under consideration; and, in her personal opinion, K.Z. was not ready to

       participate in visits with Father. Father testified that, in his opinion, it was

       “best for” K.Z. to see his father. (Tr. B, pg. 26.) Father proposed that M.Z.

       come along with K.Z. for visits, without initially being told that she was

       Father’s child.


[13]   The trial court found in relevant part: K.Z. had been diagnosed with post-

       traumatic stress disorder; he exhibited high levels of stress in connection with

       Father and had expressed a desire not to see Father; he had witnessed domestic

       violence when his parents were together; M.Z. was born during Father’s



       1
        Pursuant to T.R. 52(A)(3), the trial court “shall make special findings of fact without request in any other
       case provided by these rules or by statute.”

       Court of Appeals of Indiana | Memorandum Decision 32A01-1510-DR-01705 | April 25, 2016             Page 5 of 10
       incarceration; Father had previously denied his paternity of M.Z.; Father had

       no relationship with M.Z.; and the emotional development of both children

       would be endangered if parenting time were ordered.


[14]   Father challenges the factual finding that he denied paternity of M.Z., insisting

       that he doubted, as opposed to denied, paternity. Indeed, Father testified that

       he merely expressed doubt of his paternity. However, Mother testified that

       Father “denied my daughter the whole time I was pregnant with her” and that

       he wrote to her after the divorce stating that he “still doubted that she was his.”

       (Tr. A, pg. 35-36.) The trial court, within its purview, found Mother to be

       credible, and it is not the role of this Court to resolve a dispute as to doubt

       versus denial. Cannon, 758 N.E.2d at 526.


[15]   Father also challenges the finding that an order for parenting time between

       Father and M.Z. “may cause further anxiety and stress” for K.Z. (App. at 88.)

       Father argues that this finding is unsupported because only K.Z. was evaluated

       by a therapist; M.Z. was not. It is not readily apparent how M.Z.’s lack of

       therapy undermines the finding of potential harm to K.Z. The trial court could

       reasonably have inferred that K.Z., who had adamantly opposed parenting time

       between himself and Father, would experience stress and anxiety if it were

       ordered for his younger sister. To the extent that Father argues in general terms

       that the ultimate finding of endangerment was not supported by the evidence,

       his implicit arguments concern the relative weight and credibility of the

       evidence and witnesses, “matters within the purview of the trial court.”

       Cannon, 758 N.E.2d at 527.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1510-DR-01705 | April 25, 2016   Page 6 of 10
[16]   Father also argues that the denial of parenting time is contrary to law because,

       “despite [his] incarceration, he is still entitled to some parenting time with his

       minor children.” Appellant’s Br. at 7. To support his claim of entitlement,

       Father directs our attention to McCurdy v. McCurdy, 363 N.E.2d 1298, 1301

       (Ind. Ct. App. 1977). In McCurdy, the wife divorced her husband, who was

       incarcerated for kidnapping and rape. In the dissolution decree, the husband

       was awarded reasonable visitation with the parties’ children. Following the

       husband’s conviction and incarceration in Michigan City, the wife refused to

       allow visitation between the father and children at the prison. The husband

       sought an order for regular visits, which the trial court denied after the wife

       expressed concern about her children confronting the surroundings of prison life

       and learning that their father had committed crimes.


[17]   The denial of parenting time was reversed on appeal. Id. at 1301. A panel of

       this Court concluded that a parent should not be denied visitation with his or

       her children for an extended period of time solely because of the parent’s

       imprisonment. Id. We directed the trial court to “modify the dissolution of

       marriage decree by compelling Barbara to allow the children to occasionally

       visit Max in prison.” Id. In modifying the decree, we indicated that the trial

       court “should attempt to space the times of visitation in such a way and at such

       intervals that the normal lives of the children will not be overly disrupted.” Id.


[18]   McCurdy, which involved a mother’s concern about the prison environment,

       established a presumption in favor of occasional visitation between an

       incarcerated parent and his children, notwithstanding the location. It does not

       Court of Appeals of Indiana | Memorandum Decision 32A01-1510-DR-01705 | April 25, 2016   Page 7 of 10
       support the proposition that an incarcerated parent has an absolute right to

       parenting time. The best interests of children is at all times of paramount

       concern, and a parent seeking a restriction may show that the risk of

       psychological endangerment outweighs the preference for the ideal of active

       relationships with both parents. Here, the trial court did not base its order

       solely upon Father’s status as an inmate. Rather, the court found that K.Z.’s

       and M.Z.’s emotional development would be impaired by a parenting time

       order and that Father would not be able to rectify the underlying issues until he

       was released from incarceration.2 Father has not shown that the trial court

       misapprehended the law, and therefore we find no abuse of discretion.


                                      Request for Trial Counsel
[19]   Father claims that he was improperly denied the appointment of trial counsel.

       He suggests that counsel would have assisted him in investigating whether K.Z.

       had been unduly influenced to reject Father.


[20]   At the July 22, 2014 hearing, Father requested court-appointed counsel to assist

       him in obtaining parenting time. The trial court responded:

               I think what I’m going to do sir rather than appointing an
               attorney for you I think I’m going to appoint an attorney for the
               children, a guardian ad litem. . . . What I’m going to do is I’m



       2
         Father advised the trial court that his direct appeal had resulted in affirmation of his convictions and
       sentence of 120 years and transfer to the Indiana Supreme Court had been denied; however, he was pursuing
       post-conviction relief and working with or seeking assistance from an innocence project. The trial court
       advised Father that he could seek modification upon release, should that happen during the Children’s
       minority.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1510-DR-01705 | April 25, 2016        Page 8 of 10
               going to admit the letters that you sent me as evidence today and
               I’m going to consider those but I am going to appoint a guardian
               ad litem to make recommendations about – for the children[.]


       (Tr. A, pg. 14, 16.) At the next hearing, the parents appeared pro-se and the

       GAL appeared on behalf of the Children. Because that hearing culminated

       with an interim order, appellate counsel was appointed for each parent.

       However, Father’s purported appeal was dismissed as interlocutory.

       Nonetheless, his court-appointed counsel continued to represent Father. At the

       third and fourth hearings, each parent appeared with counsel.


[21]   The appointment of counsel for an indigent person who is either prosecuting or

       defending a civil action is controlled by Indiana Code Sections 34-10-1-1 and -2.

       Indiana Code Section 34-10-1-1 provides that “[a]n indigent person who does

       not have sufficient means to prosecute or defend an action may apply to the

       court in which the action is intended to be brought, or is pending, for leave to

       prosecute or defend as an indigent person.” Indiana Code Section 34-10-1-

       2(b)(2) provides that the court may, under exceptional circumstances, assign an

       attorney to defend or prosecute the cause. Pursuant to subsection (c), the

       factors to be considered include the following:

               (1) The likelihood of the applicant prevailing on the merits of the
                   applicant’s claim or defense.


               (2) The applicant’s ability to investigate and present the
                   applicant’s claims or defenses without an attorney, given the
                   type and complexity of the facts and legal issues in the action.


       Court of Appeals of Indiana | Memorandum Decision 32A01-1510-DR-01705 | April 25, 2016   Page 9 of 10
       Pursuant to subsection (d), an application shall be denied if the court

       determines that the applicant is unlikely to prevail.


[22]   The issue in this case was parenting time. The matter was not so complex that

       Father could not understand the concepts or advocate for his position. Indeed,

       he was successful in having materials admitted into evidence at the first hearing.

       Moreover, the trial court did not leave it up to the parents to simply present and

       argue their respective positions. The trial court promptly appointed the GAL to

       investigate and advocate for the best interests of the Children. Finally, before

       the close of evidence, Father was represented by court-appointed counsel. He

       does not make clear what additional evidence would have been presented had

       counsel been appointed sooner. Father has not established that the trial court

       erred in denying his initial request for court-appointed counsel.



                                               Conclusion
[23]   The trial court acted within its discretion by denying Father parenting time with

       Children during his incarceration. Father was not improperly denied court-

       appointed trial counsel.


[24]   Affirmed.


       Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 32A01-1510-DR-01705 | April 25, 2016   Page 10 of 10